Citation Nr: 1242408	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 40 percent for degenerative changes of the lumbar spine.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in July 2012, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e) (2011), a request for hearing may be withdrawn by an appellant at any time before the hearing; thus, the Board will proceed with appellate review.   

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by forward flexion to no less than 30 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 percent for degenerative changes of the lumbar spine have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely December 2008 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for degenerative changes of the lumbar spine.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's lumbar spine disability.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.    

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected degenerative changes of the lumbar spine.  VA provided the Veteran with an examination in January 2009.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include review of a recent MRI study.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected degenerative changes of the lumbar spine.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine Disability Rating Analysis

The Veteran is in receipt of a 40 percent rating for service-connected degenerative changes of the lumbar spine for the entire rating period on appeal, under the provisions of 38 C.F.R. § 4.71a, DC 5242.  He contends that his lumbar spine disability warrants an increased rating.  Specifically, he avers that he is unable to work due to the severity of his lumbar spine disability, that he cannot stand in place for more than 15 to 20 minutes, cannot sit in one place for more than 45 to 60 minutes, cannot walk without mechanical support for more than 100 feet, and has to take Hydrocodone for pain in order to function in any capacity, which leaves him drowsy and in a state of fatigue.      

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 40 percent for service-connected degenerative changes of the lumbar spine for the entire rating period on appeal.  For the entire rating period, even with consideration of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine, as required for an evaluation in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in duration, for an evaluation in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.    

In October 2008, Dr. C., a private physician, wrote that the Veteran continued to convalesce from a posterior lumbar fusion, and that it seemed probable that he would require additional buttressing of the construct by way of an anterior lumbar intervertebral fusion.  

A November 2008 MRI study of the lumbar spine showed status post L3 to S1 posterior interpedicular fusion without evidence of failure, postsurgical defect in the left posterior iliac crest, likely secondary to bone harvest site, and no evidence of recurrent disc herniation or significant central canal stenosis.  

The Veteran was afforded a VA examination in January 2009.  He reported that he was scheduled for a CT scan and possibly another back surgery.  Currently, he stated that he took Lortab every four to six hours as needed, and that he used a custom back brace frequently (when up and around).  He also reported that he completed passive physical therapy in March 2008, but that response to treatment, including medication, was poor.  The Veteran reported numbness, paresthesias, and leg or foot weakness, as well as fatigue, decreased motion, weakness, and pain.  He denied stiffness and spasms.  He said that his pain was constant, sharp, and burning, and moderate in severity, and that it radiated to both legs, resulting in sharp pain, aches, and muscle cramps in the lower legs.  He also reported weekly flare-ups of severe pain that lasted for hours; these flare-ups were alleviated by medication and lying down.  During flare-ups, the Veteran stated that he could not complete household chores, walk, or stand.  He denied any incapacitating episodes related to his lumbar spine disability, but said that he was unable to walk more than a few yards.  

On physical examination in January 2009, the VA examiner observed an antalgic gait, but no kyphosis, lordosis, scoliosis, or ankylosis.  There was no muscle spasm, weakness, atrophy, guarding, tenderness, or weakness.  Sensory and reflex examination of the upper and lower extremities was normal.  Range-of-motion testing revealed forward flexion to 42 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 20 degrees, right lateral flexion to 7 degrees, and right lateral rotation to 15 degrees, with objective evidence of pain on active range-of-motion.  The VA examiner noted additional limitation due to pain after three repetitions of range-of-motion, as well as objective evidence of pain following repetitive motion.  After repetitive motion, flexion was limited to 30 degrees, while the other measurements remained the same.  The VA examiner noted that the Veteran's reduced range-of-motion was not "normal" due to other factors not related to his lumbar spine disability.  The VA examiner assessed degenerative changes of the lumbar spine, and noted that the disability prevented sports, had severe effects on chores, shopping, exercise, and traveling, moderate effects on recreation, mild effects on feeding, and no effects on bathing, dressing, toileting, and grooming.  

A December 2009 VA treatment note indicates that the Veteran's pain was persistent, and that he was dependent upon narcotic medication in order to function.  The VA clinician noted mild loss of motor strength in the right lower extremity, as well as restriction to side bending and rotation of the right lumbar spine.  The clinician assessed chronic low back pain with reduced function following the Veteran's most recent surgery.  It was also noted that the Veteran had a diagnosis of peripheral artery disease, with improvement of leg pain following stenting of femoral arteries.  

An October 2010 VA treatment note indicates the Veteran reported back pain at a level of six out of ten in severity, that his pain was continuous, and was exacerbated by moving, standing, or sitting too much.   

In January 2008, the Veteran filed a claim for Social Security Disability (SSD) benefits due to his back disability.  The Social Security Administration (SSA) determined him to be disabled as of August 2004 based on discogenic and degenerative disorders of the back.  In its explanation for its determination, the SSA noted that the Veteran's impairments as a result of his back disability were severe.  A residual functional capacity assessment conducted for the purpose of determining eligibility for SSD indicated exertional, postural, and manipulative limitations resulting from the Veteran's back disability.  

Based upon these findings and the lay evidence of record, the Board finds the assignment of an increased rating in excess of 40 percent for a lumbar spine disability is not warranted for any period, as the requirements of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.71a, DCs 5235-5243.  The January 2009 VA examiner noted that ankylosis, both favorable and unfavorable, was absent, and the Veteran denied any incapacitating episodes at that examination.            

In reaching its finding that the evidence did not show unfavorable ankylosis of the entire thoracolumbar spine for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 40 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the objective evidence of pain on range-of-motion testing at the 2009 VA examination, the December 2009 VA treatment note indicating that the Veteran was dependent on medication to function, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  In this case, the 2009 VA examiner noted objective evidence of pain on active range-of-motion testing, and that flexion was additionally limited to 30 degrees after repetition secondary to pain; thus, even if the pain on flexion is taken into consideration, the range-of-motion measurements still do not meet the criteria for the next higher rating category.  Indeed, the flexion measurement of 42 degrees recorded at the 2009 VA examination prior to repetition does not even meet the minimum criteria for the currently assigned 40 percent rating, and the flexion measurement of 30 degrees after repetitive motion is at the high end of the range-of-motion criteria for a 40 percent rating.      

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (unfavorable ankylosis of the entire thoracolumbar spine) such as to enable a finding that the disability picture more nearly approximates the next-higher, 50 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

As discussed above, the criteria for the currently-assigned 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Thus, based on the above findings, the preponderance of the evidence demonstrates the criteria for an evaluation higher than 40 percent are not met, as range-of-motion findings, even after repetition, do not meet the criteria for the next-higher, 50 percent, rating category - unfavorable ankylosis of the entire thoracolumbar spine - even when taking into account additional loss of motion due to DeLuca factors.  Even with such factors, the evidence does not show either favorable or unfavorable ankylosis of the thoracolumbar spine.  For these reasons, the Board finds that a disability rating in excess of 40 percent is not warranted for any period.    

Next, the Board has considered whether a rating in excess of 40 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes.  As previously mentioned, Diagnostic Code 5243 deals with IVDS, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran denied incapacitating episodes at the 2009 VA examination, and there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243.  The Board acknowledges the Veteran's statement at the 2009 VA examination that he could not walk or stand during his weekly flare-ups of pain; however, he did not report that he was prescribed bed rest by a physician during those times.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's low back disability under Diagnostic Code 5242, which addresses degenerative arthritis of the spine.  Disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  However, Diagnostic Code 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  The Veteran reported numbness and paresthesias at the January 2009 VA examination.  However, sensory and reflex examination of the upper and lower extremities was normal, and the VA examiner did not diagnose radiculopathy or any other neurological abnormality.  Moreover, although radiculopathy is mentioned on one or two occasions in the Veteran's VA treatment records, there is no indication that an EMG study has been performed or that a formal diagnosis of radiculopathy has been made.  Further, VA treatment records demonstrate that the Veteran has peripheral artery disease, and, in fact, had surgery on his legs, and that at least some of the symptoms he reports in his legs are attributable to his peripheral artery disease.  Therefore, a separate rating for neurological symptoms is not warranted.      

For these reasons, the Board finds that the weight of the evidence is against a finding of an evaluation in excess of 40 percent for degenerative changes of the 

lumbar spine for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's lumbar spine disability has manifested in arthritis, disc disease, and painful movement.  The schedular criteria for rating the lumbar spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation in excess of 40 percent for degenerative changes of the lumbar spine is denied.  


REMAND

TDIU

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the Veteran claims that his service-connected back disability has rendered him unable to secure or follow a substantially gainful occupation.  Specifically, he has stated that he became unable to work in December 2000 after he re-injured his back on the job when lifting a vending machine.  Currently, he avers that he cannot stand in one place for more than 15 to 20 minutes, that he cannot sit in one place for more than 45 to 60 minutes, that he cannot walk without mechanical support for more than 100 feet, and that he has to take Hydrocodone for pain in order to function in any capacity, which resulted in drowsiness and fatigue.  He further contends that he cannot complete tasks at work while on medication, that no employer will hire him because he is constantly on medication, and that he cannot pass drug testing procedures for hiring.  

Service connection has been established for degenerative changes of the lumbar spine, evaluated as 10 percent disabling from January 4, 2001 to October 28, 2008, and as 40 percent disabling from October 28, 2008, forward; status post excision, synovial fringe, right elbow, evaluated as noncompensably disabling from January 4, 2001; and status post right shoulder acromioplasty, evaluated as noncompensably disabling from January 4, 2001.  The Veteran has a combined disability evaluation of 10 percent from January 4, 2001, and a combined disability evaluation of 40 percent from October 28, 2008, forward.  

Thus, the combined schedular rating criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After reviewing the record, the Board finds that there is some evidence suggesting that the Veteran's service-connected lumbar spine disability may have rendered him unable to secure and follow substantially gainful employment.  As mentioned above, the SSA determined that the Veteran was disabled for SSD benefits purposes as of August 15, 2004.  A Disability Determination and Transmittal worksheet indicates the primary diagnosis upon which the SSA based its determination was discogenic and degenerative disorders of the back.  In the SSA's Explanation of Determination, it was noted that the impairments caused by the Veteran's back disability were severe, that he was currently not working, and that he had past work as a crew chief, janitor, manager, and in security work, all of which were described as more than sedentary work.  The SSA determined that the Veteran could not perform his past work, and that, once the Veteran turned 50 (in August 2004), transferability of skills became material to the decision; a transferability search failed to yield three occupations to which the Veteran's skills were transferable.  

In addition, VA treatment notes seem to support the Veteran's contention that he has been unemployable since his December 2000 back injury.  In July 2002, a VA clinician noted that the Veteran was no longer able to work due to reinjury of his back.  In April 2004, a VA clinician encouraged the Veteran to pursue an increase in his disability rating for his back, as he had been unable to work.  A December 2009 VA treatment note states that the Veteran had stopped working in December 2000 because there was no gainful employment available to him with his physical limitations due to his back disability.  In addition, the VA treatment note indicates that the Veteran is dependent upon narcotic pain medication in order to function.    

Although the January 2009 VA examiner did not comment on the effect of the Veteran's back disability on his occupation as the Veteran was unemployed, the VA examiner did indicate that the back disability would prevent or severely affect a number of daily activities, as described above.  

The claims file includes a December 2008 statement from D.J.W. that confirms that the Veteran injured his back at work in December 2000, and was subsequently unable to work due to the extent of the injury.  The nature of D.J.W.'s association with the Veteran is unclear.  

The Board finds that some of the evidence - namely, VA treatment and SSA records - suggests that the Veteran's service-connected back disability is responsible for his unemployability.  Such evidence raises the question of whether the lumbar spine disability has rendered the Veteran unable to secure and follow substantially gainful employment.  For these reasons, the issue of TDIU is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.l6(b). 

2.  When the requested development has been completed, the case should again be reviewed by the RO.  If the benefit sought is not granted, the Veteran should be furnished a SSOC addressing entitlement to TDIU and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


